ORDER
PER CURIAM.
Kamechia May (“Claimant”) appeals the decision of the Labor and Industrial Relations Commission (the “Commission”) denying her employment benefits. In her two- points on appeal, Claimant contends the Commission erred in finding: 1) that Claimant voluntarily quit her employment; *881and, 2) that Claimant left work without good cause attributable to her work or employer.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).